Citation Nr: 0425203	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-18 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for gastritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from June 1981 to July 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas, which service connection for gastritis was 
denied.    

In his September 2002 Notice of disagreement as well as 
subsequent statements, the veteran contends that his 
gastritis developed after VA procedures in December 1999 
and/or February 2000.  Thus, this is claim for entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 and 
requires separate adjudication.  This issue is referred to 
the RO.


FINDINGS OF FACT

1.  There is no competent medical evidence of record relating 
the veteran's current gastritis to his active service.  

2.  Effective June 9, 1998, Congress prohibited the grant of 
service connection for disability on the basis that such 
disability resulted from disease attributable to the use of 
tobacco products during the veteran's active service.

3.  The veteran filed his claim for service connection for 
gastritis in April 2001.

4.  Gastritis shown to have been the result of alcohol use of 
willful misconduct origin.




CONCLUSION OF LAW
The veteran's gastritis was not incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.300, 3.301, 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statements of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in April 2002, before the rating decision in September 2002.  
Moreover, the April 2002 VCAA letter, October 2002 SOC, and 
May 2003 SSOC specifically advised him as to what evidence 
the RO had in its possession and what evidence was still 
needed.  Specifically, the veteran was notified that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from any private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination report dated in 
July 2003, private medical records, and statements from the 
veteran.  VA made all reasonable efforts to assist the 
claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The evidence of record is sufficient to make a 
decision without obtaining a VA examination.  It does not 
appear that any additional attempts to verify stressors are 
necessary in light of the current evidence obtained.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service connection

The veteran is seeking service connection for gastritis on 
several different theories.  First, the veteran contends that 
gastritis developed as a result of his service.  
Additionally, he contends that his gastritis resulted from 
his smoking and drinking alcohol which were habits that he 
developed during service.  

 Service medical records are negative for complaints, 
treatment, findings, or diagnosis of gastritis or any other 
chronic stomach condition during active service.  

Postservice private and VA records dated from 1999 through 
2003 are of record.  VA records show that a hemorrhoidectomy 
was performed in December 1999.  Private records reflect that 
the veteran was seen for vague abdominal pain in April 2000.  
The examiner suspected gastritis or peptic ulcer disease, 
since the condition improved with Maalox.  Upper 
gastrointestinal (GI) was unremarkable.  VA records show a 
diagnosis of dyspepsia in April 2001.  

When examined by VA in May 2002, it was noted that the 
veteran developed a colicky mid-abdominal pain in 2000 after 
a hemorrhoidectomy and a failed attempted colonoscopy.  He 
reported that he experienced leakage and his gastritis 
initiated.  It was noted that previously performed upper GI 
series was negative.  A diagnosis of gastritis was made based 
on the veteran's symptoms of pain and excessive acid 
production.  This condition was described as a minimal 
disability.  

Upon VA examination in July 2003, the examiner noted that the 
veteran claimed that his gastritis was secondary to 
hemorrhoid surgery and subsequent proctoscopy by VA in 2000. 
It was noted that he smoked one pack of cigarettes per day 
and abused alcohol.  Following examination, the VA doctor 
assessed that the veteran's gastric acidity was secondary to 
H. pylori, tobacco, and alcohol abuse.  It was also noted 
that the veteran was status post hemorrhoidectomy without 
residuals.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Alcohol Abuse

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs. 
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  VA's 
General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
rehearing en banc denied, 268 F.3d 1340 (2001), the Federal 
Circuit found that 38 U.S.C. § 1110 permits a veteran to 
receive compensation for an alcohol-abuse or drug-abuse 
disability acquired as secondary to, or as a symptom of, a 
veteran's service-connected disability. According to the 
Federal Circuit, section 1110 precludes compensation only in 
two situations: 1) for primary alcohol abuse disabilities; 
and 2) for secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) provides in relevant part that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.

Alcohol abuse is defined as "the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user...."  38 C.F.R. § 
3.301(d). 38 C.F.R. § 3.1(m) was amended to provide that the 
term "in the line of duty" excludes any injury or disease 
that was the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, that was a 
result of his or her abuse of alcohol or drugs.

Tobacco Abuse

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998" (IRS Reform 
Act), Public Law No. 105-206, which struck out provisions of 
Public Law No. 105-178 concerning the amendment to 38 
U.S.C.A. §§ 1110 and 1131 and inserted a new section that 
prohibited service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.

The new section, codified at 38 U.S.C.A. § 1103, does not 
preclude establishment of service connection based upon a 
finding that a disease or injury became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. § 1112 or 1116.  
The changes made by Public Law No. 105-206 permit payment of 
compensation for tobacco-related disabilities that are 
manifested or aggravated during service or are manifested to 
a compensable degree during any applicable presumptive period 
following service.

In April 2001, VA issued an implementing regulation, 38 
C.F.R. § 3.300, reflecting the statutory provision stating 
that a disability or death will not be service connected on 
the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 (2003).

In pertinent part, 38 C.F.R. § 3.300 provides that "(a) For 
claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service." 38 C.F.R. 
§ 3.300 (2003).

Service connection, however, is not precluded where the 
disability or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service.  38 C.F.R. § 3.300.  For purposes of this section, 
"otherwise shown" means that the disability or death can be 
service-connected on some basis other than the veteran's use 
of tobacco products during service.  38 C.F.R. § 3.300.

Legal Analysis

As noted above, the veteran service medical records show no 
findings or diagnosis of gastritis.  Moreover, medical 
evidence of record does not show a diagnosis of gastritis 
until 2000, more than 7 years after service.  Finally, there 
is no competent medical evidence of record relating the 
veteran's current gastritis to his service.

The veteran is competent as a layperson to report on that 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, there is no evidence of 
record that the veteran has specialized medical knowledge to 
be competent to offer medical opinion as to cause or etiology 
of the claimed disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the other 
evidence of record.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). Thus, service 
connection on a direct basis is clearly not appropriate.  

As to the veteran's assertion that gastritis originated after 
VA hemorrhoidectomy in December 1999 and proctoscopy in 
February 2000, there is no subjective evidence to support his 
claim.  A VA examination was conducted in July 2003 which 
specifically discussed the etiology of the veteran's 
gastritis and it was determined that this condition was not 
the result of previous procedure.  Moreover, it was concluded 
that the veteran was status post hemorrhoidectomy without 
residuals and that his current gastritis was the result of 
his smoking and alcohol abuse.  As the examiner's findings 
were based on a review of the veteran's medical records, as 
well as the results of a current examination, the Board 
concludes that the report is probative to the issue on appeal 
and must be given much evidentiary weight.  As such, there is 
no basis on which to grant compensation for gastritis 
pursuant to 38 U.S.C.A. § 1151.  

The provisions discussed hereinabove also clearly preclude 
the granting of benefits for disability that results from the 
veteran's abuse of alcohol or by the use of cigarettes.  
Where a claim is for a benefit not provided by law, it is 
properly denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As the veteran's claim of service connection for 
gastritis was filed in 2001, after the effective date of OBRA 
1990 pertaining to alcohol abuse, and after June 9, 1998, 
when tobacco related conditions were precluded disabilities 
for service connection, service connection is also not 
warranted on this basis.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for gastritis, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  




ORDER

Service connection for gastritis is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



